     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                                ROME DIVISION

Ashley Baldwin,                               )
                                              )
       Plaintiff,                             )       Civil Action File No.:
                                              )
v.                                            )
                                              )
I.C. System, Inc.,                            )       COMPLAINT WITH
                                              )      JURY TRIAL DEMAND
       Defendant.                             )
                                              )

                            PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                        PARTIES

      1.     Plaintiff, Ashley Baldwin, is a natural person who resides in Floyd

County, Georgia.

      2.     Defendant, I.C. System, Inc., is a corporation formed under the laws of

the State of Minnesota. It does business, but is not registered, in Georgia. Defendant


                                          1
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 2 of 14




may be served with process via its registered agent, John A. Erickson, IV, at 444

Highway 96 East, Vadnais Heights, MN 55127.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Rome Division because

the events described herein occurred in Floyd County which is in the Rome Division.

                            FACTUAL ALLEGATIONS

      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

medical visit and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

                                          2
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 3 of 14




      8.     Defendant’s principal business is the purchase of consumer debt and

the collection of those accounts for its commercial benefit. Defendant regularly

collects, or attempts to collect, directly or indirectly, debts owed or due, or asserted

to be owed or due, to a third party.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Defendant had placed negative account information on Plaintiff’s credit

report.

      13.    In May of 2020, Plaintiff called Defendant in response to the credit

reporting information.

      14.    When Plaintiff identified herself on the phone call, the Defendant’s

representative told Plaintiff the account was for a medical visit.

      15.    During the course of the call with Defendant’s agents, Defendant told

Plaintiff that the account would stay on her credit report “until it’s paid off.”




                                           3
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 4 of 14




      16.    Defendant’s representative also stated that Defendant would not update

Plaintiff’s credit report if payments were made on the account, but rather Defendant

would only update the credit report “when it’s paid in full.”

      17.    Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).

      18.    Per 15 U.S.C. § 1681s-2(a)(1)(A) of the FCRA, a furnisher of credit

information “…shall not furnish any information relating to a consumer to any

consumer reporting agency if the person knows or has reasonable cause to believe

that the information is inaccurate.”

      19.    Moreover, a data furnisher, such as the Defendant, has an affirmative

duty to update the information provided to a credit reporting agency to maintain

accuracy and completeness. 15 U.S.C. § 1681s-2(a)(2)(B).

      20.    Upon information and belief, Defendant’s agreement(s) with

Transunion and Experian require Defendant to report account information on a

regular basis or schedule.

      21.    Defendant’s representations that Plaintiff’s credit reports would not be

updated as payments were made, but rather only after the account was paid in full

was a false representation of the legal requirements for Defendant to update the

information they provide to a credit reporting agency.

                                          4
      Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 5 of 14




       22.    Defendant’s representations misled Plaintiff to believe that she needed

to pay the account in full in order to have her credit report updated.

       23.    The FCRA mandates that consumer credit information may be reported

for only seven (7) years from the date of first delinquency. 15 U.S.C. § 1681c(a)(4).

       24.    Defendant’s representations were false and misleading, making

Plaintiff believe that Defendant would leave the account on her credit report until it

was paid in full.

       25.    Defendant’s representations were a threat to leave credit information

on Plaintiff’s credit reports for longer than the time allowed by law, thus threatening

to take action which is not allowed under the FCRA.

       26.    Plaintiff’s account which was being collected by Defendant could only

legally remain on Plaintiff’s credit report for seven years from the date of being sent

to collections or being “charged-off.”

       27.    Plaintiff suffered anxiety and worry that her debt would stay on her

credit report until she paid it off entirely.

       28.    Plaintiff suffered her anxiety and worry as a direct result of Defendant’s

false statements.

       29.    Plaintiff took time out of her day to seek legal counsel as to whether the

statements made by Defendant were true.

                                                5
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 6 of 14




      30.   Also during the phone call, Plaintiff advised Defendant that she could

not receive phone calls between 8:30 a.m. and 5:00 p.m..

      31.   Plaintiff did seek to bar the Defendant from calling her at any hour

otherwise permitted by law; for example, between 5:00 p.m. and 9:00 p.m.

      32.   Defendant received her request and told Plaintiff, “I can notate it but

those are our work hours, so, um, I don’t know kind of like how that’ll go.”

      33.   Defendant’s statement that it was unable to honor Plaintiff’s request to

not receive phone calls was a false, deceptive, and misleading communication which

implied that Defendant was going to continue phone calls to Plaintiff which

Defendant did not have the legal right to make.

                              INJURIES-IN-FACT

      34.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      35.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

                                         6
      Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 7 of 14




creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      36.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      37.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      38.    Defendant’s acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and anxiety that these debts would remain

on her credit report forever, and took time to discuss her debt with counsel in

response to the false statements.

      39.    Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing..

                                      DAMAGES

      40.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

                                            7
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 8 of 14




         b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts; and,

         c.)   Anxiety and worry due to concerns about how long this debt would stay

on her credit report and if she might be receiving phone calls during inconvenient

hours.

                               CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                               15 U.S.C. § 1692 et seq.

         41.   Plaintiff incorporates by reference paragraphs 1 through 40 as though

fully stated herein.

Violations of 15 U.SC. § 1692c and subparts

         42.   A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at the consumer’s place of employment if the debt collector knows or has reason

to know that the consumer’s employer prohibits the consumer from receiving such

communication.




                                           8
      Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 9 of 14




      43.    Defendant had direct and actual knowledge that the Plaintiff could not

receive calls at the stated times.

      44.    Defendant’s threat to continue calls after receiving revocation from

Plaintiff as described herein violated 15 U.S.C. § 1692c(a)(3).

Violations of 15 U.SC. § 1692e and its subparts

      45.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      46.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      47.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      48.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l




                                          9
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 10 of 14




Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      49.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      50.    Defendant’s misrepresentations that Plaintiff’s credit report would not

be updated until she paid accounts in full was a false representation and deceptive

means used to collect a debt.

      51.    Defendant’s representations that it would not update Plaintiff’s credit

report until the account was paid in full was a threat to communicate false credit

information to the credit reporting agencies.

      52.    Defendant’s representations that it would not update Plaintiff’s credit

report until the account was paid in full was a threat to take actions which Defendant

was not legally allowed to take under the FCRA.

      53.    Defendant is required to update information to credit reporting agencies

under the FCRA to maintain accuracy and completeness.

      54.    Defendant’s statements that it could not prevent phone calls to Plaintiff

during inconvenient times after Plaintiff’s notice to Defendant were false, deceptive,

and misleading actions.

                                         10
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 11 of 14




      55.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), and e(8), e(10) among others.

      56.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      57.    Plaintiff incorporates by reference paragraphs 1 through 56 as though

fully stated herein.

      58.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      59.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      60.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

                                         11
     Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 12 of 14




      61.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      62.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      63.    Defendant’s conduct has implications for the consuming public in

general.

      64.    Defendant’s conduct negatively impacts the consumer marketplace.

      65.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      66.    Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      67.    As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).




                                          12
       Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 13 of 14




        68.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

        69.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

        70.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                         TRIAL BY JURY

        71.      Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)     Plaintiff’s actual damages;

b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

        & (c);

e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

        and

                                              13
      Case 4:20-cv-00173-HLM-WEJ Document 1 Filed 07/22/20 Page 14 of 14




f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 21st day of July, 2020.


                                      BERRY & ASSOCIATES
                                       /s/ Matthew T. Berry
                                       Matthew T. Berry
                                       Georgia Bar No.: 055663
                                       matt@mattberry.com
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324
                                       Ph. (404) 235-3300
                                       Fax (404) 235-3333

                                       /s/ Chris Armor
                                       Christopher N. Armor
                                       Georgia Bar No. 614061
                                       P.O. Box 451328
                                       Atlanta, GA 31145
                                       Phone 470-990-2568
                                       Fax 404-592-6102
                                       chris.armor@armorlaw.com
                                       Plaintiff’s Attorneys




                                         14
